Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-8 of our report dated December 17, 2014,relatingto the consolidated financial statements as of and for the year ended September 30, 2014 and 2013 of Track Group, Inc. We also consent to the references to our firm under the heading “Experts” in such Registration Statement /s/ Eide Bailly LLP Eide Bailly LLP June 04, 2015 www.eidebailly.com 5 Triad Center, Ste. 750|Salt Lake City, UT 84180-1128|T 801.532.2200|F 801.532.7944|EOE
